DETAILED ACTION
Applicant’s reply, filed 19 February 2021 in response to the non-final Office action mailed 25 November 2020, has been fully considered. As per Applicant’s filed claim amendments claims 1-2 and 7-9 are pending, wherein: claim 1 has been amended, claims 2 and 7-9 are as originally filed, and claims 3-6 have been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December 2020 was filed after the mailing date of the non-final Office action on 25 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaitani et al. (US PGPub 2003/0032715) in view of Kawase et al. (US 5,753,362).
	Regarding claims 1 and 8-9, Sakaitani teaches acrylic pressure-sensitive adhesives comprising an acrylic copolymer (abstract) comprising an acrylic alkyl ester monomer containing no aromatic ring ([0012]), a monomer containing an aromatic ring ([0013]), and optional modifying monomer(s) ([0013]-[0021]). Sakaitani teaches the resulting acrylic copolymers have refractive indexes of 1.5 or higher ([0010]), and teaches that the refractive index is dependent upon the copolymerization proportion of the aromatic ring containing monomer, which when present from 40 to 90 wt% of all monomer components results in copolymers having a refractive index of from 1.50 to 1.55 ([0024]). Sakaitani further teaches that the further compounding ingredients may be included such as powdery fillers, etc. ([0028]).
	Sakaitani is silent to the sheet satisfying the relational expression -0.04 ≤(np-nf)≤0.04. However, Kawase teaches similar pressure-sensitive adhesive sheets (abstract; col 6 ln 45-60) comprising a base (meth)acrylic copolymer resin and further comprising solid filler particles (abstract).  Kawase further teaches the sheets can be imparted with desired functions such as conductivity, flame retardance and colorability (col 6 ln 45-60) via the selection of appropriate fine solid particles (col 19 ln12 to col 21 ln 40; col 27 ln 23-35), including powders of silica (col 19 ln 14-22).  Kawase teaches that if high transparency is desired, the refractive index of the particles should be near 
	Sakaitani further teaches the acrylic copolymer (abstract) comprising an acrylic alkyl ester monomer containing no aromatic ring ([0012]), a monomer containing an aromatic ring ([0013]), and optional modifying monomer(s) ([0013]-[0021]). Sakaitani teaches the monomer containing an aromatic group is present from about 40 to 90 wt% ([0024]-[0025]) and can be any appropriate monomer ([0013]) present for the purpose of achieving the desired refractive index of from 1.50 to 1.55 ([0024]). Sakaitani does not specifically teach one of fluorene-based (meth)acrylate, phenylphenol (meth)acrylate or benzyl (meth)acrylate, wherein a homopolymer thereof has a refractive index of 1.50 or higher. However, Kawase teaches similar base (meth)acrylic copolymers comprising an aromatic monomer component, present for the purpose of obtaining a desired glass 
While Kawase does not specifically teach that a homopolymer of benzyl (meth)acrylate has a refractive index of 1.50 or higher, it is noted that the instant original specification states that benzyl (meth)acrylate is a starting monomer whose homopolymer is a highly refractive polymer having a refractive index of 1.50 or higher (instant original specification, pages 13-14 @ [0042]-[0043]). A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 2, Sakaitani in view of Kawase renders obvious the sheets set forth above and Sakaitani further invites the inclusion of fillers such as powdery silica 
	Regarding claim 7, Sakaitani in view of Kawase renders obvious the sheets set forth above and Sakaitani further invites the inclusion of fillers such as powdery silica (see above). Sakaitani does not specifically teach a hydrated metal compound. However, Kawase teaches both that aluminum hydroxide is a preferred solid particle as it imparts flame retardancy (col 19 ln 44-46) and that aluminum hydroxide and silica are equivalent and interchangeable solid particles suitable for inclusion into pressure-sensitive adhesive resins (col 19 n 12-23). As such, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the aluminum hydroxide of Kawase in the composition of Sakaitani, motivation stemming from the teaching of Kawase that aluminum hydroxide is a preferred inorganic compound and imparts flame retardancy to pressure-sensitive adhesive resins. 
Additionally, in view of Kawase's recognition that silica and aluminum hydroxide are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute the silica of Sakaitani with the aluminum hydroxide of Kawase 


Response to Arguments/Amendments
	The 35 U.S.C. 102(a)(1) rejection of claims 1-5, 7 and 9 as anticipated by Kawase et al. (US 5,753,362) is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 103 rejection of claims 1-4 and 6-9 as unpatentable over Sakaitani et al. (US PGPub 2003/0032715) in view of Kawase et al. (US 5,753,362) is maintained. Applicant’s arguments (Remarks, page 5) have been fully considered but were not found persuasive. 
	Applicant argues that Sakaitani and Kawase do not teach the as-amended claim 1. The Examiner disagrees (see above rejection). Notably the primary reference of Sakaitani teaches an acrylic base polymer resin, wherein the aromatic monomer accounts for 40-90% of the starting monomers. Furthermore, the secondary reference of Kawase renders obvious the claimed aromatic monomer of benzyl (meth)acrylate and the instant original specification states that benzyl (meth)acrylate is a monomer whose homopolymer has a refractive index of 1.50 or higher (pages 13-14). As such Sakaitani in view of Kawase renders obvious the as-amended claims. 
	The provisional, nonstatutory, obviousness type double patenting rejection of claims 1 and 7-9 as unpatentable over claims 4-6 of copending Application 16/789,594 is withdrawn as a result of Applicant’s filed claim amendments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767